[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                 No. 11-11045                   SEPTEMBER 29, 2011
                             Non-Argument Calendar                  JOHN LEY
                           ________________________                  CLERK


                   D.C. Docket No. 6:10-cr-00200-ACC-DAB-1

UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,

                                        versus

CARLOS ROMEO HERNANDEZ-ESTEBAN,
a.k.a. Carlos R. Hernandez,
a.k.a. Carlos Roman Hernandez,

                                                            Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (September 29, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Carlos Romeo Hernandez-Esteban (“Hernandez”) was convicted on a plea

of guilty to a violation of 8 U.S.C. § 1326(a) and (b)(2) (illegal reentry into the
United States following a previous deportation), and the district court sentenced

him to a prison term of 24 months. He now appeals, raising one argument: the

district court imposed a substantively unreasonable sentence by failing to consider

sentencing disparities between fast-track and non-fast-track jurisdictions when

considering a downward variance from the Guidelines sentencing.

      We rejected this argument in United States v. Vega-Castillo, 540 F.3d 1235

(11th Cir. 2008). Vega-Castillo constitutes binding precedent. We are therefore

constrained to follow it “unless and until it is overruled by this court en banc or by

the Supreme Court.” United States v. Brown, 342 F.3d 1245, 1246 (11th Cir.

2003).

      AFFIRMED.




                                          2